Title: From William Stephens Smith to Abigail Smith Adams, 15 September 1811
From: Smith, William Stephens
To: Adams, Abigail Smith



My dear Madam
Lebanon Septr. 15th. 1811—

I received your very affectionate Letter (dated the 20th. of August, post mark 2d inst.) on Wednesday; in my Letter of August 12th. I may have expressed myself with too much Solicitude and given my opinion too decidedly in Opposition to that of professional men—they will have liberallity , enough, to excuse me—I fully agree with you that it would be best, having advised with Surgeon’s and Physicians to follow their advice—I shall never hazard an opinion on the subject again, but being conscious of having fully discharged my duty to you, and my dear Wife, in this interesting case, I will hope in tollerable tranquility, for the best, do every thing I am requested to do, and acknowledge I am totally ignorant of the case, and will only attend to her wishes on the subject.
With respect to my proposition to reside near you I conceived it a duty I owed you, and mrs: Smith, that duty being paid, I rest satisfied with your answer.
The season is fast advancing when travelling will be unpleasant, I should wish, that mrs: S. and Caroline would be in motion homewards as soon as agreable to them after the receipt of this Letter, I think the stage conveyance too harsh for them If you can spare them the Chariot, and inform me of the day of departure by Post, I will meet them with a covered carriage, and attend them home, where we have always lamented their absence, and now grow solicitous for their return—The sooner the amiable creatures are with us, the better, for we are all anxious for their Society &c. &c. &c. &c. &c. &c. &c.
You are pleased to speak in flattering terms of this State I think it merits it—there is lately published a brief Topographical and Statistical Manual of the State for the present year, it presents three-hundred Villages, generally from thirty to forty and six hundred houses, four hundred and fifty two towns including four cities—forty five counties and the census of 1810. give nine thousand hundred and sixty-thousand inhabitants and the returns of the Militia regularly enrolled in 1809. was one hundred & two thousand and sixty eight—and agreable to calculation the next general return of the enrolled militia will exceed one hundred and eighty thousand—we have thirty three thousand and sixty eight looms, which produced the last year nine million, ninety nine thousand, seven hundred and three yards of cloth, worth five million, two thousand, eight hundred and ninety one dollars & eighty two Cents—we have one million two hundred and eighty thousand sheep, three hundred thousand horse and one million of neat cattle—besides numerous establishments of tan works, Breweries falling mills, Paper mills, Hat factories, Powder mills, Rope Walks, sugar houses, oil mills, blast furnaces, air furnaces, cut nail factories, forges trip hammers, rolling and slitting mills, that Value twelve million eighty two Thousand five hundred & twenty five dollars—four hundred & thirteen Carding machines and twenty six cotton factories—the value of these anually exclusive of private domestick manufactories exceeds sixteen million of dollars.
The County of Cayuga produces annually two million two hundred & forty skeins of silk and the salt at the works, one hundred and forty seven thousand dollars annually and encreasing—there are thirty six bridge companies with five hundred & nine thousand dollars of Stock, one hundred thirty five turnpike companies with seven million five hundred fifty eight dollars stock and our roads extend over a length of four thousand five hundred miles
The capital stock of the incorporated banks is eleven million six hundred & ninety thousand dollars—besides other important, Items too lengthy to detail—
Such my dear Madam are the recourses of the single state of N. York other states no doubt, present proportionably similar important and interesting lines, which I apprehend our dignified rulers are not so intimately acquainted—with as our real enemies and false friends—
I apprehend internal commotion, I do not dread a foreign War, the latter if entered into some time past, with a  becoming dignity, would have put the former asside, but wiser men must deside the important question—I have no objection to share the danger but I cannot solicit employment—
Present me most respectfully to the President / And believe me respectfully and affectionately / Yours,
W: S: Smith